Opinion by
Lawrence, J.
It appeared that the additional duties in this case resulted from an advance of 10 percent in the market value but neither the examiner, who was asked for information at the time of entry, nor the petitioner, knew of the advance at the time of entry but later information submitted by the petitioner at request of examiner verified this increase. The court was satisfied that the entry was made without any' intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.